Citation Nr: 1824511	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-07 352	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 25, 2017, and in excess of 50 percent thereafter.  

2.  Entitlement a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease (DDD) and spondylosis prior to February 1, 2017, and in excess of 20 percent thereafter.   

3.  Entitlement to a disability rating in excess of 10 percent for dermatophytosis of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993 and from August 2004 to November 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.    

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in November 2017.  A transcript of the hearing is included in the claims file.  


FINDING OF FACT

The Veteran withdrew his claims of entitlement to increased ratings for PTSD, lumbosacral strain, and dermatophytosis of the bilateral feet during the November 2017 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to January 25, 2017, and in excess of 50 percent thereafter; a disability rating in excess of 10 percent for lumbosacral strain with DDD and spondylosis prior to February 1, 2017, and in excess of 20 percent thereafter; and, a disability rating in excess of 10 percent for dermatophytosis of the bilateral feet have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

In the presence of his representative, and after being sworn in, the Veteran testified during the November 2017 Board hearing that he wished to withdraw his appeal for the claims of entitlement to increased ratings for PTSD, lumbosacral strain, and dermatophytosis of the bilateral feet because he was satisfied with a recent, i.e., March 2017, rating decision granting increased disability ratings for his PTSD and back disabilities.  A written transcript of the Veteran's testimony is of record.  Thus, there are no allegations of errors of fact or law for appellate consideration for the Veteran's claims.  38 C.F.R. § 20.202 (2017).  The Board does not have jurisdiction to review these claims and the appeal for these claims is therefore dismissed.


ORDER

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to January 25, 2017, and in excess of 50 percent thereafter is dismissed. 

The issue of entitlement to a disability rating in excess of 10 percent for lumbosacral strain with DDD and spondylosis prior to February 1, 2017, and in excess of 20 percent thereafter is dismissed. 

The issue of entitlement to a disability rating in excess of 10 percent for dermatophytosis of the bilateral feet is dismissed.  




_______________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


